Plaintiffs Sample and Johnson, by separate actions, sued the defendant Sunrise Oil Co., Inc., for damages for personal injuries sustained by them when an automobile owned and operated by Johnson, in which Sample was a passenger, collided with a truck owned by defendant; and the latter, by separate action, sued Johnson for property damage. The actions, which were consolidated and tried together, resulted in verdicts in favor of Johnson and Sample, and Sunrise Oil Co., Inc., appeals. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ.